DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 1 is indefinite in that it is not clear if “extracting the same” employs separating the liquid of the soaked barley/water wherein the liquid separated is further filtered in the next step.   Or is the barley soaked in water but then extracted using additional water wherein the mixture is then filtered in the following “filtering” step?               Claims 5 and 6 are indefinite in that it is not clear what is meant or encompassed by “extraction…performed…15 times”.  Does this mean the same water is passed through the barley?  In other words, after the first extraction, cycling the brew more times?  Or does, for example, 15 times refer to new amounts of water each extraction? In that case, are all the extracts combined?             Claim 12 is indefinite in that it is not clear what is cleaned and dried before the stir-frying step.  Also, what does “cleaning” encompass?  If this step refers to the barley material, does “cleaning” mean the removal of foreign material in the barley?  Some other portion of the barley material itself?           In claim 19, it is not clear what the numerical value of soluble solid content is based on (% grams, etc.).

Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN106720714 (CN714) taken together with CN102524466 (CN466).           CN714 discloses a preparation method for barley tea comprising stir-frying barley (e.g. paragraph 36); soaking fried barley in water and then extracting the same (boiling same in water wherein extraction occurs within a woven filter paper bag; e.g. paragraph 40); and filtering a product obtained from the extraction to obtain the product of barley tea (tea is filtered from said bag).            CN714, however, is silent regarding the specific use of highland barley tea.  However, it is well known to prepare tea from highland barley as taught by CN466 (e.g. paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed highland barley as the specific barley as a matter of preference of a known source of barley tea.          Regarding claims 2, 4, 5, and 6, CN714 is silent regarding the soaking temperature, time, and ratio of barley to water as claimed.  However, such determination would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been further obvious to have arrived at such soaking time, temperature, and said ratio through routine experimentation to achieve a desired taste or strength as a matter of personal preference.           Regarding claims 12-13, CN714 is further silent regarding steps of cleaning and drying before stir-frying the barley.  CN466 further disclose the steps of cleaning (e.g. washing) and drying same in preparing the barley before cooking same (paragraphs 30 and 31).  It would have been further obvious to have cleaned said barley by washing to remove sand, debris, etc. and drying same to remove said wash water to return said barley ready for cooking and, in the case of CN714, stir frying.  Claim 13 further calls for drying to a particular percentage.  Absent a showing of unexpected results, it would have been further obvious to have dried said barley to the claimed moisture as a matter of preference to achieve a desired subsequent stir-fry color or taste.  For example, drying the barley bone dry would require quick stir frying to avoid burning the barley.  Claim 13 also calls for the drying to be by baking.  CN466 employs a hot air treatment but does not teach drying by baking specifically.  Baking is a notoriously well-known means by which a material may be dried, and, absent a showing of unexpected results, it would have been further obvious to have dried the barley by using baking as an alternative matter of preference depending on, for example, the cost of one means over another, the ready availability of one means over another, etc.           Regarding claims 14 and 15, CN714 is silent regarding the step of sterilizing.  However, such is a notoriously well-known step in killing bacteria in the treatment of foods.  CN466 further teaches a step of sterilizing the barley material (paragraph 51).  It would have been further obvious to have sterilized the barley to ensure same is safe to consume.  CN466 is silent regarding how the sterilizing step is achieved.  However, as called for in claim 15, sterilization by microwave is well-known, and, absent a showing of unexpected results, it would also have been obvious to have employed a microwave to achieve same as a matter of preference of a known sterilizing alternative.             Regarding claims 7, 8, 10, and 11, CN714 is silent regarding the particular mesh of the filter bag employed as well as using a sequence of filter bags and filter cartridge made of stainless steel.  However, mesh bags and the use of different mesh levels is well within the purview of a skilled artisan, and it would have been further obvious to have arrived at the particular mesh level desired depending on, for example, the particle size of the tea, the amount of insolubles allowed into the tea, etc.  Claims 8 and 10 further call for using an additional filter bag or filter cartridge, respectively.  However, filter cartridges are notoriously well-known, and it would have been further obvious to have employed same as a well-known addition to filter bags.  Also, using a sequence of filter containing means with tighter openings would have been well within the purview of a skilled artisan, in particular, to achieve a particular level of extraction purity/refinement of tea as desired.  As for the filter cartridge being made of stainless steel material, it is not clear how this would make for a patentable distinction.  Stainless steel is notoriously well-known for its durability and resistance to corrosion.  It would have been further obvious to have employed cartridge filters made of stainless steel for such reasons.          Regarding claim 9, the tea product of CN714 inherently cools after filtering through the mesh bag.  As for the temperature being no more than 30 C, cooling to such degree before consumption would have been further obvious depending on the temperature preference of the person consuming said tea.          Regarding claim 19, CN714 and CN466 are silent regarding such specific attributes.  However, consideration of transparency and soluble solids content in the brewed tea would have been well within the purview of a skilled artisan, and, absent a showing of unexpected result, it would have been further obvious to have arrived at such values as a matter preference, for example, in the desired appearance and taste of the brewed tea product.          Regarding claims 16 and 17, CN714 discloses a range of fry temperatures that overlap those of the instant invention (i.e. 180-200 C) but is silent regarding the fry time as claimed.  However, modifying time and temperature of the tea depending on the taste and appearance desired.  For example, treatment of another brew composition, coffee, employs various time and temperature schemes in roasting, analogous to the fry cooking of CN714, to achieve different flavor levels.  It would have been further obvious to have modified the time and temperature values through routine experimentation to achieve a r tea which imparts a particular desired flavor when brewed.
5.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN106720714 (CN714) taken together with CN102524466 (CN466) and CN102524469 (CN469).           CN714 and CN466 are silent regarding the electrical conductivity of the water used in extracting said barley.  However, in preparing tea products, the purity of the water used is a consideration.  For example, CN469 teaches preparing a tea wherein the water used is purified to an electrical conductivity of 0-10 s/cm (e.g. paragraph 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided water having such an electrical conductivity depending on the degree of purity desired.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
May 13, 2022